PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WRIGHT et al.
Application No. 15/280,905
Filed: 29 Sep 2016
For: APPARATUS FOR WASHING AND DRYING HANDS

:
:
:	DECISION ON PETITION
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed May 18, 2021.

The application became abandoned November 17, 2017 for failure to timely submit a proper reply to the non-final Office action mailed August 16, 2017. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed March 15, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment.

Petitioner has failed to establish that the entire period of time, from the time that a reply to the non-final Office action was due until the filing of a grantable petition, was unintentional.

The USPTO remains concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).



Petitioner has failed to establish that the initial delay in submitting a timely response to the non-final Office action was unintentional. In this regard, petitioner seemingly attributes the failure to timely submit a proper reply to the non-final Office action to Mediklean Pte. Ltd./Scott Hurley and Perkins Coie LLP and indicate that the inventors were not informed about the non-final Office action or the Notice of Abandonment by either Mediklean Pte. Ltd./Scott Hurley or Perkins Coie LLP.

To the extent petitioner relied on Mediklean Pte. Ltd./Scott Hurley and Perkins Coie LLP to submit a reply to the non-final Office action, the petition and previously filed documents do not provide an explanation for their failure to timely submit a proper reply to the non-final Office action.

In view thereof, it is not found that the entire period of delay, from the time that the reply was due until the filing of a grantable petition, has been unintentional.

The second period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must explain why the instant petition was not filed until November 2, 2020.

The petition does not disclose the circumstances surrounding the discovery that the patent was expired and what actions were thereafter taken to seek reinstatement of the patent. As it is not known when or how it was discovered that the patent was expired, it cannot be found that the delay in submitting the initial petition to reinstate the patent was unintentional.

The third period of delay petitioner must further address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). Petitioner continues to bear the burden of establishing that the entire period of delay, from the time that the reply to the non-final Office action was due until the filing of a grantable petition, was unintentional.

Please note that a renewed petition fee is not required to seek reconsideration of this decision.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Erik Ericksen appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

Be advised that the change of address/power of attorney filed November 2, 2020 was not entered as the documents are not signed by the applicant of record. See, 37 CFR 1.32(c)(b)(4).

Further, the file does not indicate that a proper change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Be advised that the request for change of applicant set forth on the updated application data sheet filed November 25, 2020 was not be entered into the record as it does not comply with 37 CFR 1.46(c)(2). To the extent petitioner herein asserts that an incorrect applicant was set forth on filing, petitioner may wish to submit a petition under 37 CFR 1.182 to address this issue. See, MPEP 605.01.



By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

CC:	ERIK ERICKSEN THORPE NORTH & WESTERN, LLP.P.O. Box 1219SANDY, UT 84091-1219